IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-12-00166-CR

AMBER SHOTWELL,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee


                            From the 54th District Court
                             McLennan County, Texas
                            Trial Court No. 2010-933-C2


                                        ORDER


       The Court issued an opinion and judgment in this appeal on July 11, 2013. In a

motion filed on July 26, 2013, appellant requests an extension of time to file her motion

for rehearing, which is due July 26, 2013.

       Appellant’s motion is granted. Her Motion for Rehearing is due August 26, 2013.



                                             PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion granted
Order issued and filed August 1, 2013